Citation Nr: 0600981	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.






ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1997 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The RO granted the veteran's 
service connection claim for hemorrhoids and assigned  a 
noncompensable rating.  The veteran appealed the rating 
assigned.  Hence, the Board will consider the proper 
evaluation to be assigned for the veteran's service-connected 
hemorrhoids from the time period beginning with the grant of 
original service connection, pursuant to the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).    


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The veteran's hemorrhoids are characterized as large with 
frequent recurrences three to four days each month without 
evidence of anemia or persistent bleeding secondary to 
hemorrhoids. 


CONCLUSION OF LAW

The criteria for an initial compensable rating of 10 percent 
for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103. 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
7336 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 7Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1). VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

In the present case, the AOJ decision that is the basis of 
the appeal was for service connection for hemorrhoids, and 
was favorably decided after VCAA notice provided by letter 
dated in September 2003.  The issue of the evaluation 
assigned is a "downstream" issue.  The Board notes that the 
VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are not applicable to claims 
for higher initial ratings, where VCAA notice has already 
been provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  

However, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  The Board finds no prejudice to the appellant in this 
case by proceeding with the adjudication of whether the 
veteran is entitled to an initial compensable rating for her 
service-connected disability.  In the September 2003 VCAA 
letter, the veteran was asked to submit evidence and/or 
information in her possession to the VA.  Additionally, in a 
July 2004 statement of the case (SOC), the appellant was 
provided with information regarding the evidence needed to 
substantiate her increased rating claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim.  
Under these circumstances, the Board finds that the service 
medical records, VA medical records, and lay statements are 
adequate for determining whether the veteran is entitled to 
an initial compensable rating for her claim.  Accordingly, 
the appellant is not prejudiced by the Board's consideration 
of her claim as VA has already met all notice and duty to 
assist obligations to her under the VCAA as shown in the VCAA 
letter and the SOC sent to the veteran.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  Mayfield, 19 Vet. App. at 123-29 (2005).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2005).  While 
the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the United States Court of Appeals for Veterans 
Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Peyton v. Derwinski, 1 
Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2005).  With 
respect to the issue before the Board, the appeal does stem 
from the veteran's disagreement with an evaluation assigned 
in connection with the original grant of service connection, 
and the potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, are for consideration.  Fenderson, supra.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

The veteran has been granted service connection for 
hemorrhoids.  This grant was established via an RO's rating 
decision, dated January 2004.  The effective date of the 
rating was August 2, 2003.  A noncompensable evaluation was 
assigned in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 7336 (1993).  The veteran was 
notified of that decision, and she appealed the assignment of 
the noncompensable rating.  

The veteran's increased rating claim has been rated pursuant 
to 38 C.F.R. Part 4, Diagnostic Code 7336, which indicates 
that a noncompensable evaluation is warranted for mild or 
moderate external or internal hemorrhoids.  A 10 percent 
evaluation requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.  Under this Diagnostic Code, a 20 percent 
evaluation is the highest rating available.

The veteran's service medical records reveal that in April 
2002, the veteran complained of pain and discomfort with 
bowel movement and that she had been bleeding.  An 
examination found internal and external hemorrhoids.  The 
external hemorrhoids were visbile and the internal 
hemorrhoids were palpable.  

At the time of a June 2004 VA examination the veteran 
complained of hemorrhoidal pain occurring three to four days 
per month.  The veteran reported swelling, itching, and 
bleeding to the point where she noticed her blood on toilet 
paper and in the toilet water.  Upon examination, the 
examiner noted that the veteran had a large external 
hemorrhoid as well as some internal hemorrhoidal tissue in 
her anal area.  There was no mass, pain, or tenderness during 
the digital rectal examination.  The examiner found the 
veteran had good sphincter control.  There was no evidence of 
thrombosis, bleeding, or anemia.  The veteran was diagnosed 
with hemorrhoidal disease with flare-up of prolapse and 
bleeding three to four days out of each month. 

In determining whether an increased evaluation is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The evidence shows that the veteran 
meets or approximates the rating criteria for an evaluation 
of 10 percent.  The veteran has frequent hemorrhoidal 
recurrences lasting between three or four days each month.  
During the June 2004 VA examination she had a large external 
hemorrhoid, as well as having internal hemorrhoidal tissue.  
The recurrence, size, and the appearance of internal 
hemorrhoidal tissue warrant a rating of 10 percent.  Because 
there is no competent evidence showing anemia or persistent 
bleeding secondary to hemorrhoids, or fissures, the veteran's 
increased rating claim does not warrant a 20 percent rating.

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent evaluation from 
the date of her claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Finally to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for any hemorrhoid disability and 
there is no indication that it causes a marked interference 
with employment.  


ORDER

An initial compensable rating of 10 percent for the veteran's 
service-connected hemorrhoids is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


